Case 6:18-cv-00535-TH-JDL Document 7 Filed 12/04/18 Page 1 of 1 PageID #: 52



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

                             ORDER TRANSFERRING CASES

       For effective case disposition and equalization of caseloads, the following Tyler cases

are hereby ORDERED transferred to the docket of United States District Judge Thad Heartfield

effective immediately.

.

       6:18-cv-00534         Williams v. Ms. Fronter, et al
       6:18-cv-00535         Armour V. Davis, et al
       6:18-cv-00536         Farrar v. Berryhill
       6:18-cv-00537         Alford v. Kennedy, et al
       6:18-cv-00539         Bailey v. Commissioner, Social Security Administration
       6:18-cv-00543         Alford v. Lacey
       6:18-cv-00547         Harris v. Collier, et al
       6:18-cv-00548         Roberson v. Jackson, et al
       6:18-cv-00549         Bond v. Davis
       6:18-cv-00552         Kiser, Hocutt, et al



    So ORDERED and SIGNED this 4th day of December, 2018.




                                                     ____________________________________
                                                     ROBERT W. SCHROEDER III
                                                     UNITED STATES DISTRICT JUDGE
